Exhibit 10.45

 

AMENDMENT TO

 

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT (the “Amendment”), made and entered into on the 2nd day of
January, 2014 (“Effective Date”) is by and between the Company (as defined
below) and Joseph B. Freeman (the “Executive”).

 

WHEREAS, The Executive has heretofore been employed by the Company pursuant to
the terms of an Employment Agreement effective as of November 29, 2010 (the
“Agreement”).  The parties desire to amend the Agreement to reflect changes in
the terms and conditions of the Executive’s employment.

 

WHEREAS, the Company wishes to employ the Executive and the Executive wishes to
accept such employment upon the terms and conditions set forth in this
Amendment, for the period beginning on the Effective Date and ending on the date
as provided for in Section 3 of the Agreement (the “Employment Period”);

 

NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      The parties agree to amend the Agreement
by deleting Section 2 in its entirety and replacing it with the following:

 

Position.  The Company agrees to employ the Executive, and the Executive agrees
to accept such employment, as President, Chief Executive Officer and Chief
Operating Officer of Pioneer and President and Chief Operating Officer of
MidCountry for the period stated in Section 3(a) hereof and upon the other terms
and conditions herein provided.  The Executive agrees to perform faithfully such
services as are reasonably consistent with the Executive’s positions and shall
from time to time be assigned to the Executive by the Board or the Executive’s
Supervisor in a trustworthy and businesslike manner for the purpose of advancing
the interests of the Company.  At all times, the Executive shall manage and
conduct the business of the Company in accordance with the policies established
by the Board, and in compliance with applicable regulations promulgated by any
regulatory agency having authority over the Company.  Responsibility for the
supervision of the Executive shall rest with the Executive’s Supervisor, who
shall review the Executive’s performance at least annually.  The Board or the
Executive’s Supervisor shall also have the authority to terminate the Executive,
subject to the provisions of this Agreement.

 

1.                                      The parties agree to amend the Agreement
by deleting Section 4(a) in its entirety and replacing it with the following:

 

(a)                                 Salary.  Subject to the provisions of
Sections 6 and 7 of this Agreement, the Company shall pay the Executive an
initial Base Salary of $275,000.  Such initial Base Salary, or increased Base
Salary, shall be payable in substantially equal installments in accordance with
the Company’s normal pay practices, but not less frequently than monthly.  The
Executive’s Base Salary shall be reviewed and approved at least annually by
Executive’s Supervisor.

 

2.                                      The parties agree to amend the Agreement
by deleting Section 4(d) in its entirety and replacing it with the following:

 

(d)                                 Reimbursement of Expenses.  The Company will
reimburse the Executive for all reasonable travel and other expenses incurred by
the Executive in connection with the performance of the Executive’s obligations
and duties that are performed in compliance with the terms of this Agreement. 
The Company will reimburse Executive for monthly dues of up to $625 for the
Executive’s membership at a country club of the Executive’s

 

--------------------------------------------------------------------------------


 

choice.  The Executive shall comply with any limitations and reporting
requirements with respect to expenses as may be provided in the applicable
policies of the Company.

 

3.                                      The parties agree to amend the Agreement
by adding new Section 4(f) following Section 4(e):

 

(f)                                   Restricted Stock Units.  The Company shall
grant 5,000 Restricted Stock Units (the “RSUs”) pursuant to the 2012 MidCountry
Financial Corp. Stock Incentive Plan on February 1, 2014.  The Company shall
provide Executive with an Employee Restricted Stock Unit Agreement providing for
the vesting of the RSUs over a three-year period with one-third of the RSUs
vesting on the first, second and third anniversaries of the Effective Date.

 

4.                                      The parties agree that expect as
specifically amended herein or consented to hereby, the Agreement shall continue
in full force and effect in accordance with its original terms.

 

5.                                      This Amendment may be executed in any
number of counterparts, and by the different parties on different counterpart
signature pages, all of which taken together shall constitute one and the same
agreement.  Any of the parties hereto may execute this Amendment by signing any
such counterpart and each of such counterparts shall for all purposes be deemed
to be an original.  Delivery of a counterpart hereof by facsimile transmission
or by email transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart hereof.  This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of Missouri.

 

[Signature(s) on following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment on the day and year
first written above.

 

 

MIDCOUNTRY BANK

 

 

 

 

 

By:

/s/ Steven W. Meads

 

 

Steven W. Meads

 

 

President and

 

 

Chief Executive Officer

 

 

 

 

 

PIONEER FINANCIAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Joseph B. Freeman

 

 

Joseph B. Freeman

 

 

President

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Joseph B. Freeman

 

Joseph B. Freeman

 

3

--------------------------------------------------------------------------------